Citation Nr: 0905146	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-12 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus Type 
II, as secondary to herbicide exposure (including Agent 
Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1961 to 
December 1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  

In January 2007, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Wichita RO before the undersigned Veterans Law Judge (VLJ) 
sitting in Washington, D.C.  A transcript of this hearing is 
in the Veteran's claims folder.

Additionally, in April 2007, the Board notified the appellant 
that his claim was subject to a stay on the adjudication of 
cases affected by the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Haas v. Nicholson, 20 
Vet. App. 257 (2006).  In Haas, the claimant served on a 
naval vessel that operated off the coast of Vietnam; he never 
went ashore.  He subsequently submitted claims of service 
connection for diabetes mellitus and peripheral neuropathy, 
under regulations providing presumptive service connection to 
veterans who "served in the Republic of Vietnam" and 
subsequently developed certain disabilities associated with 
herbicide exposure.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. 
§ 3.307(a).  VA denied his claim, explaining that the 
presumption of herbicide exposure did not apply to his 
service as the applicable regulation, 38 C.F.R. 
§ 3.307(a)(6)(iii), interpreted the phrase "served in the 
Republic of Vietnam" to mean that a veteran's service must 
have involved "duty or visitation" in the Republic of 
Vietnam.  

The claimant in Haas appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims.  In an 
August 2006 decision, the Court reversed the Board's 
decision, holding that 38 C.F.R. § 3.307(a)(6)(iii) must be 
read to include service in the waters near the shore of 
Vietnam, without regard to actual visitation or duty on land 
in the Republic of Vietnam.  The Court further held that the 
version of VA's Adjudication Procedure Manual in effect at 
the time the claimant filed his claim created a presumption 
of herbicide exposure based on receipt of the Vietnam Service 
Medal.  See Haas v. Nicholson, 20 Vet. App. 257 (2006).  

VA disagreed with the Court's decision and appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In order to avoid burdens on the 
adjudication system during the pendency of the appeal, VA 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.  

The appeal has now been resolved.  In a May 2008 decision, 
the Federal Circuit held that VA regulations required that a 
veteran have set foot within the land borders of Vietnam for 
presumptive service connection and that a veteran who never 
went ashore from the ship on which he served in the Vietnam 
coastal waters was not entitled to presumptive service 
connection.  The Federal Circuit further held that VA's 
amendment to its Adjudication Procedure Manual excluding 
veterans who had not set foot in Vietnam was not invalid nor 
impermissibly retroactively applied.  Haas v. Nicholson, 20 
Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008).  

The claimant in Haas filed a petition for a writ of 
certiorari to the United States Supreme Court, which was 
denied on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08-525).  Later that month, with 
the resolution of the appeal, VA lifted the stay on the 
adjudication of cases affected by the Haas litigation.  Thus, 
the Board is now able to proceed with consideration of the 
appellant's appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The Veteran did not serve in the Republic of Vietnam, he 
is not entitled to a presumption of exposure to herbicides, 
including Agent Orange, and he is not shown to have otherwise 
been exposed to herbicides, including while on active duty on 
the USS Hancock. 

3.  Diabetes mellitus Type II did not manifest during service 
or within one year thereafter and has not been shown to be 
causally or etiologically related to the Veteran's military 
service.


CONCLUSION OF LAW

Diabetes mellitus Type II, to include as a result of claimed 
exposure to herbicide agents such as Agent Orange, was not 
incurred in active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in February 2004.  The letter 
addressed all of the notice elements and was sent prior to 
the initial unfavorable decision by the AOJ.  In this case, 
the fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the Veteran's 
claim.  The Board acknowledges that the Veteran has not had a 
VA examination specifically for his claim.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
for the aforementioned claim because, as will be discussed 
more thoroughly below, there is no evidence of in-service 
exposure to herbicides besides the Veteran's own statements.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding 
no prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the Veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
Further, the Veteran's in service medical records were absent 
for a diagnosis of a diabetes mellitus Type II and the first 
post-service medical findings of it were many years after 
service.  Further, no competent evidence has been submitted 
to indicate that diabetes mellitus Type II is associated with 
an established event, injury, or disease in service or during 
the presumptive period.  Accordingly, it was not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim for diabetes mellitus Type II in this case.  
38 C.F.R. § 3.159(c)(4)(i).

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to his claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).
In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 
38 C.F.R. § 3.309(a), to include diabetes mellitus, the 
disease must have become manifest to a degree of 10 percent 
or more within 1 year from date of separation from service.  
38 C.F.R. § 3.307(a)(3).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(a)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Section 
3.307(a)(6)(iii) also provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  
According to the VA Adjudication Procedure Manual, M21-1MR, 
part IV, subpart ii, ch. 2, section C, 10,b. (hereinafter 
"M21-1MR"), service in the Republic of Vietnam means service 
in the RVN or its inland waterways, or service in other 
locations if the conditions of service involved duty or 
visitation in the RVN.  Service in the Republic of Vietnam 
under 38 C.F.R. § 3.307(a)(6)(iii) requires the service 
member's presence at some point on the landmass or the inland 
waters of Vietnam.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. 
Cir. 2008)  See also VAOPGCPREC 7-93 (holding that service in 
Vietnam does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace); and VAOPGCPREC 27-97 
(holding that mere service on a deep-water naval vessel in 
waters off shore of the Republic of Vietnam is not qualifying 
service in Vietnam).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. 
§ 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, a veteran 
may establish service connection based on exposure to Agent 
Orange with proof of actual direct causation.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to entitlement to service connection 
for diabetes mellitus Type II.  The Veteran did not have 
active service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  In 
this regard, the Veteran's service personnel records 
demonstrate that he had no service or visitation in the 
Republic of Vietnam as defined above.  The Veteran served on 
the USS Hancock from May 1962 to August 1964 and on the USS 
Hornet from November 1964 to December 1964.  In August 2004, 
the National Personnel Records Center (NPRC) stated that it 
was unable to determine whether or not the veteran had in-
country service in the Republic of Vietnam.  NPRC noted that 
the USS Hancock was in the official waters of the Republic of 
Vietnam during the Veteran's time aboard the ship from May 16 
to May 18, 1962, and from November 4 to November 10, 1963.  
However, the Veteran testified that he did not set foot in 
Vietnam, nor could he see the shoreline from where the USS 
Hancock was docked in the Tonkin Bay.  Rather, the Veteran 
contended that he was exposed to Agent Orange from the 
Marines and supplies that were carried aboard his ship.  
Thus, the record does not indicate that the Veteran was ever 
present in the Republic of Vietnam for duty or visitation or 
its inland waterways.  Instead, it appears that the Veteran 
was aboard a ship that was in the Vietnamese coastal waters 
only.  Therefore, the Veteran did not have service in the 
Republic of Vietnam as defined at 38 C.F.R. § 
3.307(a)(6)(iii), and the presumption of exposure to 
herbicides, including Agent Orange, is not for application in 
this case.  Accordingly, the veteran may not be presumed to 
have been exposed during service to an herbicide agent, and 
service connection for diabetes mellitus Type II may not be 
granted on that basis.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).

Although the Veteran is not entitled to service connection 
for diabetes mellitus Type II under 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e), the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection 
based on exposure to Agent Orange.  Stefl, 21 Vet. App. at 
120.  In other words, a regulatory established presumption is 
not the sole method for showing causation in establishing a 
claim for service connection for disability due to herbicide 
exposure.  The Board will now consider whether service 
connection for diabetes mellitus Type II due to Agent Orange 
exposure is warranted on a direct basis.  

The Veteran testified that the USS Hancock picked up Marines 
who were doing recognizance missions by helicopters and 
brought them on board the ship.  The Veteran was unsure how 
long the Marines were aboard the ship but he testified that 
they slept on board.  He contended that the Marines brought 
Agent Orange onboard.  However, there is no competent 
evidence of record to indicate that the veteran's diabetes 
mellitus is directly related to Agent Orange exposure or is 
otherwise related to service.  The veteran's service 
treatment records are absent for complaints, treatment, or 
diagnoses of diabetes mellitus.  Importantly, VA treatment 
records reflected that the Veteran was first diagnosed with 
diabetes mellitus in approximately 2000, more than 30 years 
after his separation from service.  With regard to the 
decades-long evidentiary gap in this case between active 
service and the earliest indications of diabetes mellitus, 
the Board notes that this absence of evidence constitutes 
negative evidence tending to disprove a claim that a diabetes 
mellitus had its onset in service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  

Additionally, a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  In this regard, 
the Board notes that the earliest post-service medical 
evidence dates in the 1970s, yet the first notation of 
diabetes mellitus was not until 2000.  As such, there has 
been no showing of diabetes mellitus until decades after 
service.  

Moreover, there is no competent medical evidence indicating 
that the Veteran's diabetes mellitus is related to Agent 
Orange exposure.  The Veteran did not assert that he saw 
Agent Orange being sprayed, nor did he have any information 
regarding whether the Marines onboard his ship were exposed.  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; i.e., witnessing Marines 
come on board his ship from mainland Vietnam.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, the Veteran is 
not competent to testify that the Marines transported Agent 
Orange on board the ship or that he developed diabetes 
mellitus from the Marines.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the Veteran is a physician or has knowledge about the 
properties of Agent Orange.  Therefore, as a layperson, he is 
not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In conclusion, the Veteran has been shown to have diabetes 
mellitus Type II.  The service treatment records were absent 
for any indications of diabetes mellitus and the competent 
medical evidence does not reveal a nexus to diabetes mellitus 
occurring in service.  Additionally, the evidence does not 
support service connection by a presumptive basis because 
there is no competent medical evidence showing that the 
Veteran's diabetes mellitus Type II manifested itself to a 
degree of 10 percent or more within one year from the date of 
his separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Further, the Veteran may not be presumed to have 
been exposed during service to an herbicide agent, and 
service connection for diabetes mellitus Type II may not be 
granted on that basis.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).  As such, service connection 
must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for diabetes mellitus Type 
II, as secondary to herbicide exposure (including Agent 
Orange), is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


